
	
		II
		110th CONGRESS
		1st Session
		S. 956
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mr. Durbin (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Land Between the Rivers
		  National Heritage Area in the State of Illinois, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Land Between the Rivers Southern
			 Illinois National Heritage Area Act of 2007.
		2.FindingsCongress finds that—
			(1)southern Illinois has a cohesive,
			 distinctive, and important landscape that distinguishes the area as worthy of
			 designation as a National Heritage Area;
			(2)the historic features of southern Illinois
			 reflect a period during which the area was the strategic convergence point
			 during the westward expansion of the United States;
			(3)the geographic centrality of southern
			 Illinois ensured that the area played a pivotal military, social, and political
			 role during the Civil War, which resulted in the area being known as the
			 Confluence of Freedom;
			(4)southern Illinois is at the junction of the
			 ending glaciers and 6 ecological divisions;
			(5)after the expeditions of Lewis and Clark,
			 the land between the rivers became known as Egypt because of the
			 rivers in, and the beauty and agricultural abundance of, the area;
			(6)Native Americans described the area in
			 southern Illinois between the Mississippi and Ohio Rivers as the Land
			 Between the Rivers;
			(7)a feasibility study led by the Office of
			 Economic and Regional Development at Southern Illinois University Carbondale
			 that was revised in April 2006 documents a sufficient assemblage of nationally
			 distinctive historic resources to demonstrate the feasibility of, and the need
			 for, establishing the Land Between the Rivers National Heritage Area;
			 and
			(8)stakeholders participating in the
			 feasibility study process for the Heritage Area have developed a proposed
			 management entity and financial plan to preserve the natural, cultural,
			 historic, and scenic features of the area while furthering recreational and
			 educational opportunities in the area.
			3.DefinitionsIn this Act:
			(1)Heritage areaThe term Heritage Area means
			 the Land Between the Rivers National Heritage Area established by section
			 4(a).
			(2)Management entityThe term management entity
			 means the management entity for the Heritage Area designated by section
			 4(c).
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(4)StateThe term State means the
			 State of Illinois.
			4.Land between the Rivers National Heritage
			 Area
			(a)EstablishmentThere is established in the State the Land
			 Between the Rivers National Heritage Area.
			(b)BoundariesThe Heritage Area shall include—
				(1)Kincaid Mound, Fort de Chartres, Kaskaskia,
			 Fort Massac, Wilkinsonville Contonment, the Lewis and Clark Sculpture, Flat
			 Boat, Cave-in-Rock, the Shawneetown Bank Building, the Iron Furnace, the
			 Crenshaw Slave House, Roots House, the site of the
			 Lincoln-Douglas debate, certain sites associated with John A. Logan, the Fort
			 Defiance Planning Map, Mound City National Cemetary, and Riverlore Mansion;
			 and
				(2)any other sites in Randolph, Perry,
			 Jefferson, Franklin, Hamilton, White, Jackson, Williamson, Saline, Gallatin,
			 Union, Johnson, Pope, Hardin, Alexander, Pulaski, and Massac Counties in the
			 State that the Secretary, in consultation with the management entity,
			 determines to be appropriate for inclusion in the Heritage Area.
				(c)Management entityThe management entity for the Heritage Area
			 shall be the Southern Illinois University Carbondale.
			
